Citation Nr: 0307899	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection on a secondary basis for 
impotence.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be the subject of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
February 1998, and had an earlier period of active duty for 
training from August to November 1980.

This matter comes before the Board on appeal of an April 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in February 2001.  This case was 
remanded to the RO in May 2001 for further development; it 
was returned to the Board in February 2003.

The issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities has 
been developed for appellate review.  The Board is currently 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran is not impotent.




CONCLUSION OF LAW

The veteran does not have impotence that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the April 2000 rating decision denying service connection 
for impotence.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in September 2000 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The Board notes that the veteran was 
specifically provided in a November 2002 supplemental 
statement of the case with the text of the laws enacted by 
the VCAA and of the regulations implementing the VCAA.  In 
addition, the RO in May 2001 advised the veteran of the 
evidence necessary to substantiate his claim, and 
specifically informed him of what evidence VA would obtain 
for him and of what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
May 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was 
afforded a VA examination in connection with his appeal in 
July 2001.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service connection is currently in effect for the following 
disabilities:  C5-C6 herniated nucleus pulposus, left ear 
hearing loss, gastric ulcer disease, and residuals of a 
fracture of the nose.

Service medical records are negative for any complaints, 
finding or diagnosis of impotence.  The records show that the 
veteran underwent a vasectomy in December 1996.

On file are VA treatment records for February 1998 to 
September 2002 which show that the veteran reported in 
January 1999 that he had experienced episodes in which he 
would lose his erection during sexual intercourse; he 
reported that this did not occur all of the time, and that he 
consistently used the same sexual position.  The veteran was 
diagnosed with sexual dysfunction likely secondary to a 
psychological cause since he was able to achieve an erection, 
and as his sexual dysfunction occurred only on occasion.  An 
April 2002 treatment note indicates that the veteran was 
informed of the possible sexual side effects of his 
psychiatric medication.

In a January 1999 statement, the veteran indicated that his 
cervical spine disability had affected his sexual 
performance, in that he was sometimes unable to become 
aroused or to maintain an erection.

At his February 2001 hearing before the undersigned, the 
veteran testified that his cervical pain would occasionally 
cause him to lose his erection, and that he sometimes would 
be unable to sexually perform at all.

On file is the report of a July 2001 VA examination of the 
veteran, at which time he denied any history of urinary tract 
problems.  He reported that he was normally able to achieve 
an erection through intercourse and ejaculation without 
difficulty, but that he experienced neck pain in certain 
sexual positions, and that the referenced pain would 
occasionally cause him to lose his desire.  He indicated that 
he was able to function normally in other sexual positions.  
He denied using any measures to assist him with his 
erections.  Physical examination was negative for any 
abnormalities, other than the presence of a granuloma from 
the prior vasectomy.  The examiner concluded that the veteran 
had normal erectile function most times, but that neck pain 
in some positions caused re-direction of his focus with 
occasional loss of erection.

In a July 2001 addendum to the examination report, the 
examiner indicated that he had reviewed the veteran's medical 
records, but believed that the veteran was not impotent.  He 
noted that the veteran was able to achieve normal erections 
to ejaculation with normal vaginal penetrations.  He also 
noted that the veteran's difficulties stemmed from the 
cervical pain caused by the particular sexual position used 
by the veteran, in that the veteran would lose his focus and 
then his erection, and noted that when the veteran used other 
sexual positions, he was able to engage in sexual intercourse 
without difficulty.  In an August 2002 addendum, the examiner 
again concluded that the veteran did not have impotence, only 
occasional sexual dysfunction from neck pain.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although the veteran contends that the pain from his service-
connected cervical spine disability has made him impotent, 
the evidence on file shows that while he experiences sexual 
problems when using certain positions during sexual 
intercourse, he is not, in fact, impotent.  His treating 
physicians noted that he was usually able to maintain an 
erection, and concluded that his difficulties were 
psychological in nature.  The July 2001 VA examiner 
specifically addressed the veteran's complaints of sexual 
dysfunction and noted that the veteran was able to achieve an 
erection and ejaculation, and only experienced problems when 
using certain sexual positions and not others; the examiner 
concluded that this did not represent impotence, and in his 
addenda made clear that the veteran was not impotent.  The 
Board notes that there is no evidence on file suggesting the 
presence of an underlying pathological basis for any sexual 
dysfunction.

In short, there is no competent evidence of record showing 
that the veteran is impotent.  While the veteran himself has 
asserted that he considers his occasional, and positional, 
sexual dysfunction to constitute impotence, since there is no 
indication that he is qualified through education, training 
or experience to offer medical diagnoses, as a layperson his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2002). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran is 
impotent, his claim for the above disability must be denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection on a secondary basis for 
impotence is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

